DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0297063 to Chuang (Chuang hereinafter) in view of US PGPub 2016/0167725 to Kritzer et al. (Kritzer).
Regarding claim 1, Chuang teaches a pump (10) for inflating tires, including a body (21, 22, 23, 24) configured to be anchored to the ground (e.g. by adhesive or positive engagement).  Chuang further teaches a handle assembly (not labeled, see Fig. 3), including a piston rod (31) and a handle bar (again, see Fig. 3), a tube (33) positioned in the body and secured to a plate (212) in the body, the tube receiving the piston rod and being connected to an air line (within 214), and a hose (32) connected to the air line and configured to engage a nozzle of the tire (paragraph 35).  Finally, Chuang teaches that reciprocation of the piston leads to pumping of air (paragraph 35).  Chuang does not teach a base and a cutout as claimed, though Chuang notably teaches a structure (24) for engaging a bicycle.  Kritzer teaches another structure for engaging a bicycle, in the form of a base (e.g. 75, Fig. 5) configured to be anchored to the ground and having a cutout (66) defined by side walls (70) and a top wall (78) such that 
Regarding claim 2, Chuang teaches a top portion (243) detachably connected by a fastener (see Fig. 3) to a tab (241).
Regarding claim 3, Chuang teaches that the tab (241) is part of a ring (23) connected (at least indirectly) to an interior surface (213) of the body.
Regarding claim 6, Chuang teaches a plate (246) connected to the body inside the cutout.
Regarding claim 7, Chuang teaches a protective plate (214) on an exterior of the body configured to engage the nozzle head.
Regarding claim 10, Chuang teaches that the cutout extends through the base (e.g. vertically in Fig. 6).
Regarding claim 11, Chuang teaches a pump (10) for inflating tires, including a body (21, 22, 23, 24) having a base (22) and a cutout (within 24) configured to receive a tire of a bicycle and wherein the base is configured to be anchored to the ground (e.g. by adhesive or positive engagement).  Chuang further teaches a handle assembly (not labeled, see Fig. 3), including a piston rod (31) and a handle bar (again, see Fig. 3), a tube (33) positioned in the body and secured to a plate (212) in the body, the tube receiving the piston rod and being connected to an air line (within 214), and a hose (32) connected to the air line and configured to engage a nozzle of the tire (paragraph 35).  Finally, Chuang teaches that reciprocation of the piston leads to pumping of air (paragraph 35).  Furthermore, Chuang teaches a top portion (243) detachably connected by a fastener (see Fig. 3) to a tab (241) positioned in the body.

Regarding claim 14, Chuang teaches a plate (246) connected to the body inside the cutout.
Regarding claim 15, Chuang teaches a protective plate (214) on an exterior of the body configured to engage the nozzle head.
Regarding claim 20, Chuang teaches that the cutout extends through the base (e.g. vertically in Fig. 6).
Claims 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Kritzer as applied to claim 1 above, and further in view of US PGPub 2018/0202565 to Wang (Wang).
Regarding claim 4, 5, and 13 simultaneously, Chuang as modified by Kritzer teaches the limitations of claims 1 and 11 from which these claims depend, but does not teach the limitation of upper and lower plates in the body received in annular grooves.  Wang teaches another inflation pump generally, and particularly teaches a plate (20, e.g. in clamping ring embodiment) received in an annular groove for “stably anchoring or retaining or positioning” a barrel (or tube) and preventing disengagement (paragraph 21).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a plate and annular groove as taught by Wang in the tube of Chuang in order to stably retain both the upper and lower ends thereof to the rest of the body.

Claims 8, 9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Kritzer as applied to claim 1 above, and further in view of US PGPub 2016/0076527 to Kennedy Lageson et al. (Lageson hereinafter).

Regarding claims 9 and 17, Chuang teaches the limitations of claims 1 and 11 from which these claims depend, but does not teach the limitations of the first, second, third, and fourth air lines.  Lageson teaches these lines (122, 130, 138, 146) which take compressed air and distribute it from the outlet check valve (126) to the pressure gauge (50) and the nozzle (28).  Accordingly, in providing the pressure gauge of Lageson to the pump of Chuang, it would further have been obvious to provide the first, second, third and fourth lines as taught by Lageson in order to distribute the compressed air to all necessary points within the pump of Chuang.
Regarding claim 18, Chuang teaches the limitations of claim 11 from which claim 18 depends, but does not teach the limitation of the hose being formed in part of threaded metal.  Lageson teaches that the fittings of a hose may be provided in metal (paragraph 29).  Those of ordinary skill in the art will be aware of the well-known advantages of metals in this application, such as connection strength in a threaded connection.  Therefore, it would have been obvious to one of ordinary skill in the art to provide metal fittings in the hose of Chuang in order to obtain advantageously high connection strength in the fluid lines of that reference.
Regarding claim 19, Chuang teaches the limitations of claim 11 from which claim 19 depends, but does not teach the limitation of two flexible gaskets mounted on a piston head.  Lageson teaches such a sealing arrangement for the piston thereof (paragraph 9) in order to seal the working chamber of .
Response to Arguments
Applicant’s arguments, see page 6, filed 17 November 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kritzer, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 February 2021